

113 HR 3672 IH: Support our Services to Veterans Caregivers Act
U.S. House of Representatives
2013-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3672IN THE HOUSE OF REPRESENTATIVESDecember 5, 2013Mr. Ruiz (for himself and Mr. Nugent) introduced the following bill; which was referred to the Committee on Veterans’ AffairsA BILLTo amend title 38, United States Code, to clarify that caregivers for veterans with serious illnesses are eligible for assistance and support services provided by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Support our Services to Veterans Caregivers Act or the S.O.S. Veterans Caregivers Act.2.Improvements to services provided to caregivers of veterans(a)Caregivers of veterans with serious illnessesParagraph (2)(B) of section 1720G(a) of title 38, United States Code, is amended by inserting illness or after serious.(b)Assessing caregiver and veteran burden and satisfaction(1)SurveyParagraph (3)(A)(ii) of such section is amended—(A)in subclause (IV), by striking ; and and inserting a semicolon;(B)in subclause (V), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subclause:(VI)not less than annually, a multidimensional assessment to measure, in both objective and subjective terms, the burden and strain felt by the family caregiver..(2)ReportsSection 101(c)(2)(B) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1720G note) is amended—(A)in clause (i), by striking ; and and inserting a semicolon;(B)in clause (ii), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new clause:(iii)a description of the satisfaction experienced by caregivers and veterans with respect to such program, including any findings regarding whether such program reduces the burden and strain felt by caregivers..(c)Effective dateThe amendments made by subsection (a) shall apply with respect to services provided after the date of the enactment of this Act.